Appellee filed a bastardy suit against appellant, Tommie Rhodes, before a justice of the peace. After a hearing, appellant, Rhodes, was bound over to the circuit court. Code 1942, Sec. 383. Upon this appearance bond the appellants Mary Rhodes, Dock Rhodes, and D.L. Fail were sureties. Rhodes failed to appear and the issue was heard by a jury which awarded judgment against him for payment of fifteen dollars a month for a period of fifteen years. The judgment went against the sureties also, and was not entered nisi but was embodied in the final judgment against Rhodes. The appeal here is by Rhodes and these sureties. *Page 9 
It was error to enter final judgment upon the appearance bond against the sureties without citation. As to them, the judgment of the trial court is reversed and remanded.
Tommie Rhodes assigns also for error the judgment upon the merits. The verdict of the jury was as follows: "We the jury find for the plaintiff and recommend the payment of $15.00 per month for 15 years from the birth of the child." There was no motion to correct or amend the verdict, and judgment was entered in the amount mentioned. We do not think the verdict is either void or vague. It represents a finding in accord with the judgment and wishes of the jury. The expression has been found sufficiently definite even in a criminal case. Lewis v. State, 51 Ala. 1. Compare Martin v. Central Iowa R. Co., 59 Iowa 411, 13 N.W. 424; McGuire v. Mo. Pac. R. Co., 23 Mo. App. 325; 22 Encyc. Pl.  Pr., 899. The judgment is affirmed as to Tommie Rhodes, and reversed and remanded as to Mary Rhodes, Dock Rhodes, and D.L. Fail.
So ordered.